Citation Nr: 1430994	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  13-18 544A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disability.

2.  Entitlement to service connection for depression, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that not only was the Veteran denied service connection for a left knee disability and depression by way of the November 2009 rating decision, but he was also denied an increased rating for his service-connected back disability.  The Veteran filed a notice of disagreement as to the RO's denial of all three claims and a statement of the case was issued addressing all three issues in July 2013.  In his VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran indicated his intent to appeal only the RO's denials of service connection for a left knee disability and for depression.  Accordingly, the Board finds that the issue of entitlement to a rating greater than 40 percent for the Veteran's service-connected low back disability is not on appeal.


REMAND

In the VA Form 9, the Veteran checked the box requesting an in-person hearing before a Veterans Law Judge (VLJ) via videoconferencing.  The Veteran was scheduled for a Travel Board hearing to be held before the undersigned at the North Little Rock RO on February 25, 2014.  The Veteran failed to report for that hearing, but indicated that he had missed the hearing due to a medical emergency and had informed the RO that he would be unable to attend.  The Veteran requested that his hearing be rescheduled.  

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2013).  In light of the Veteran's explanation for why he did not attend his scheduled February 2014 hearing, it has been determined that he presented good cause to have his hearing rescheduled. Accordingly, a remand of the Veteran's appeal is necessary to accord him another opportunity to testify at his requested hearing.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

Clarify whether the Veteran desires an in-person hearing with a member of the Board, sitting at the RO, or whether he desires to have his hearing held via videoconferencing and then schedule the Veteran for his preferred hearing before a member of the Board.  Notify the Veteran of the date and time of the hearing.  Allow the Veteran and his representative an opportunity to prepare for the hearing.  

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



